DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 02/22/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-002074, filed on 01/07/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  
	In regard to claim 10, the claim reads “a number of the sets is equal to or greater than a number of acquiring the OCT signals”, however the examiner believes it should read “a number of the sets is equal to or greater than a number of acquired OCT signals”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the: non-transitory computer readable recording medium in claim 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That being said, in regard to the non-transitory computer readable recording medium, the specification states “The storage unit 74 is, for example, a non-transitory storage medium capable of holding stored contents even when supply of power is cut off. For example, a hard disk drive, a flash ROM, a detachable USB memory, or the like can be used as the storage” [0022]. Since the non-transitory computer readable recording medium can include a hard disk drive a flash ROM, a detachable USB memory and the like, there is sufficient structure for this component. Therefore, claim 9 is not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 10, the claim recites “a number of the sets is equal to or greater than a number of acquiring the OCT signals”, however there is insufficient written description regarding this limitation. Therefore, one skilled in the relevant art at the time the application was filed would not be appraised of the possession of the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable by Takeno et al. US 20150168127 A1 "Takeno" and further in view of Schomacker et al. US 20040010375 A1 “Schomacker”.
In regard to claim 1, Takeno teaches “An optical coherence tomography OCT signal processing device configured to process an OCT signal, comprising:” [Claim 1]; “a central processing unit (CPU) configured to: acquire three or more OCT signals, each of the three of more OCT signals being temporally different from each other with respect to a same position on a subject, from an OCT device that detects an OCT signal based on reflection light of measurement light applied to a subject and reference light corresponding to the measurement light” [0094, 0100, 0101, 0044, Claim 1, 0084]; and “calculate motion contrast based on a plurality of OCT signals, wherein the CPU is configured to select two or more sets of OCT signals having different time intervals between OCT signals among sets obtained by extracting a plurality of OCT signals out of the three or more OCT signals, and calculate motion contrast for each of the selected two or more sets” [0044, Claim 1, 0118, Claim 3].
In regard to an optical coherence tomography (OCT) signal processing device that processes an OCT signal, Takeno discloses “An optical coherence tomography device comprising: an OCT optical system configured to detect measurement light irradiated onto a specimen and a reference light and output OCT signal based on the measurement light and the reference light; and an analysis processing unit configured to process the OCT signal and generate motion contrast data of the specimen […]” [Claim 1]. Since the optical coherence tomography device includes an analysis processing unit that is 
In regard to an a central processing unit (CPU) being configured to acquire three or more OCT signals, each of the three or more OCT signal being temporally different from each other with respect to the same position on a subject, Takeno discloses “The control unit 70 includes a CPU (processor), a RAM, a ROM, and the like. The CPU of the control unit 70 performs control of the entire device (OCT device 1, OCT optical system 100), for example, the members of the configurations 100 to 300” [0094]. Therefore, the control unit contains a CPU. Furthermore, Takeno discloses “The control unit 70 acquires interference signals of at least two temporally different frames at the same position” [0100], “In this example, scanning at the same position is repeated eight times, and interference signals of eight temporally different continuous frames are acquired” [0101] and “The optical coherence tomography device 1 may be configured to calculate motion contrast of a sample by two or more methods from at least two temporally different detection signals at the same position as a functional OCT image” [0044]. Since the control unit (i.e. containing the CPU) can acquire interference signal of at least two temporally different frames at the same position, the scanning at the same position can be repeated eight times, and the OCT device 1 can calculate motion contrast between at least two temporally different detection signals, under broadest reasonable interpretation, the control unit constitutes a CPU that is capable of acquiring three or more OCT signals being temporally different from each other with respect to the same position on a subject.  
In regard to an OCT device that detects an OCT signal based on reflection light of measurement light applied to a subject and reference light corresponding to the measurement light, Takeno discloses “OCT optical system configured to detect measurement light irradiated onto a specimen and a reference light and output OCT signal based on the measurement light and the reference light” [Claim 1]. Since the OCT optical system can detect measurement light irradiated onto the specimen, under broadest 
In regard to the CPU being configured to calculate motion contrast based on a plurality of OCT signals, Takeno discloses “The optical coherence tomography device 1 may be configured to calculate motion contrast of a sample by two or more methods from at least two temporally different detection signals at the same position as a functional OCT image” [0044]. Since the optical coherence tomography device can be configured to calculate the motion contrast of a sample, under broadest reasonable interpretation, the device includes a calculation unit. Furthermore, Takeno discloses “wherein the analysis processing unit generates the motion contrast data based on the phase difference information in the first image data generated by the first image data generation unit and the amplitude information in the second image data generated by the second image data generation unit” [Claim 1] and “A signal processing according to the example will be described referring to FIG. 4. The control unit 70 includes a processor (for example, a CPU) which controls various types of control processing, and storage medium which stores a program. The processor executes processing described below according to the program” [0118]. Since the control unit 70 contains a processor to execute the processing, and the analysis processing unit generates the motion contrast data, under broadest reasonable interpretation, the analysis processing unit can be included within the control unit 70 and serve as a calculation unit for calculating motion contrast based on a plurality of OCT signals.
In regard to the CPU being configured to select two or more sets of OCT signals having different time interval between the OCT signals among sets obtained by extracting a plurality of OCT signals out 
In regard to the CPU being configured to calculate motion contrast for each of the selected two or more sets, Takeno discloses “wherein the analysis processing unit generates the motion contrast data based on the phase difference information in the first image data generated by the first image data generation unit and the amplitude information in the second image data generated by the second image data generation unit” [Claim 1]. Since the analysis processing unit can generate the motion contrast data based on the image data from the first and second image data generation units, under broadest reasonable interpretation, the analysis processing unit constitutes a calculation unit that is capable of calculating motion contrast for each of the selected two or more sets.

Schomacker teaches “a temporally separated set of […] signals which are not temporally adjacent” [0469, 0468].
In regard to the two or more sets of OCT signals having different time intervals including a temporally separated set of extracted OCT signals which are not temporally adjacent, Schomacker discloses “In certain embodiments, the method of validation takes into account the fact that features of a tissue sample may change during the capture of a sequence of images. […] In an alternative embodiment, validation is performed using pairs of nonconsecutive images taken within a relatively short period of time, compared with the time in which the overall sequence of images is obtained. In other embodiments, validation comprises the use of any two images in the sequence of images” [0469]. In this case, in order for validation to be performed using pairs of nonconsecutive images, these nonconsecutive images had to have been generated using temporally separated sets of signals which are not temporally adjacent. In this case, the validation “comprises splitting at least a portion of each of a pair of images into smaller, corresponding units (subimages), determining for each of these smaller units a measure of the displacement that occurs within the unit between the two images, and comparing the unit displacements to the overall displacement between the two images” [0468]. Thus, the validation is able to determine displacement between images that results from changes in the features of a tissue sample over the source of a scan. Therefore, under broadest reasonable interpretation, the two or more sets of OCT signals having different time intervals acquired in Takeno can be subjected to the validation method involving nonconsecutive images as disclosed in Schomacker such that the OCT images produced by temporally separated sets of extracted OCT signals, which are not temporally adjacent, can be compared to one another. 

In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Takeno. Likewise, Takeno teaches “wherein the CPU is further configured to synthesize motion contrasts calculated for each of the two or more sets” [0153, Abstract, 0094]. 
In regard to the CPU being configured to synthesize motion contrasts calculated for each of the two or more sets, Takeno discloses “When two types of motion contrast are multiplied, since the vascular part is detected strongly using any method, the vascular part is detected strongly after multiplication […] Two signals are multiplied, whereby it is possible to remove an artifact which is detected in each of the PD method and the VD method (see FIG. 12)” [0153]. Furthermore, Takeno discloses “The analysis processing unit generates the motion contrast data based on the phase difference information in the first image data and the amplitude information in the second image data” [Abstract]. Furthermore, in regard to the CPU, Takeno discloses “The control unit 70 includes a CPU (processor), a RAM, a ROM, and the like. The CPU of the control unit 70 performs control of the entire 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Takeno. Likewise, Takeno teaches “wherein the CPU is further configured to synthesize motion contrasts selected based on an evaluation index relating to the motion contrast from among motion contrasts calculated for each of the two or more sets” [0042, 0066, 0068, and 0094]. 
In regard to the CPU being configured to synthesize motion contrasts selected based on an evaluation index, Takeno discloses “The analysis processing unit may be configured to generate a new functional OCT image based on first functional OCT image data and OCT image data. As OCT image data, for example, image data representing the magnitude of the amplitude of the OCT signal in the form of an image, image data representing the intensity (a value obtained by squaring the magnitude of the amplitude) of the OCT signal, or the like may be used” [0042]. Furthermore, Takeno discloses “The analysis processing unit may apply, to one piece of image data of first image data and second image data, a filter using the other piece of image data of the first image data and second image data to generate motion contrast data” [0066] and “The analysis processing unit may compute the phase difference information in first image data generated by the first image data generation unit and information including the amplitude in second image data generated by the second image data generation unit to obtain luminance with respect to each image of motion contrast data […] 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Takeno teaches “wherein the CPU is further configured to calculate motion contrasts for each of all sets that is able to be selected from among the three or more OCT signals” [Claim 1, 0100, 0044, 0094].
In regard to the CPU being configured to calculate motion contrast for each of all the sets that is able to be selected from among the three or more OCT signals, Takeno discloses “wherein the analysis 
In regard to acquiring three or more OCT signals, Takeno discloses “The control unit 70 acquires interference signals of at least two temporally different frames at the same position” [0100] and “The optical coherence tomography device 1 may be configured to calculate motion contrast of a sample by two or more methods from at least two temporally different detection signals at the same position as a functional OCT image” [0044]. Since the control unit can acquire interference signal of at least two temporally different frames at the same position and the OCT device 1 can calculate motion contrast between at least two temporally different detection signals, under broadest reasonable interpretation, the control unit is capable of acquiring three or more OCT signals.  
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Takeno. Likewise, Takeno teaches “wherein the CPU is further configured to synthesize motion contrasts calculated for each of the two or more sets through statistical processing” [0130, 0146, and 0094].

In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Takeno. Likewise, Takeno teaches “wherein the CPU is further configured to assign weights to the statistical processing according to lengths of time intervals of the two or more sets” [0130, 0146, 0094, 0148, 0140, 0108, and 0109].
In regard to the CPU being configured to perform statistical processing, Takeno discloses “The control unit 70 acquires a plurality (for example, eight) of intensity images in Step 4. The control unit 70 adds and averages a plurality of intensity images using Expression (2). Accordingly, spectral noise of the 
In regard to the CPU being configured to assign weights to the statistical processing, Takeno discloses “The control unit 70 uses a calculation result of a phase difference as a filter to a calculation result of a vector difference. In the description according to the example, for example, "apply filter" performs weighting to a certain numerical value. For example, the control unit 70 performs weighting by multiplying the calculation result of the vector difference by the calculation result of the phase difference” [0148]. As shown in FIG. 4, the outputs of the addition-average processing for the phase difference and the vector difference (i.e. Steps S10 and S13) are used to generate the cross-section angiogram. Furthermore, Takeno discloses that in step 10 “the control unit 70 performs addition-averaging processing using expression (4)” [0140] and that in step 13, “the control unit performs addition-averaging processing of the vector difference using Expression (6)” [0146]. Thus, steps 10 and 13 involve performing statistical processing and outputting the results of that statistical processing such that the control unit 70 can perform weighting by multiplying the vector difference and the phase difference. Therefore, since the control unit 70 performs weighting by multiplying the calculation result 
In regard to lengths of time intervals of the two or more sets, Takeno discloses “As scanning conditions in raster scanning, for example, a line width (the distance between a start point and an end point) in each of a main scanning direction and a sub scanning direction, a scanning speed, the interval between the scanning lines, the number of scanning lines, and the like are set in advance” [0108]. Since the interval between scan lines can be set in advance, under broadest reasonable interpretation, the lengths of time intervals of the two or more sets can be set and since these lengths of time intervals are known, these values can be used when performing statistical processing. Furthermore, Takeno discloses “In more detail, the control unit 70 scans measurement light in the main scanning direction in a scanning line (first line) set as a start position to functional OCT image data along the main scanning direction. […] Each scanning interval with respect to the sub scanning direction is narrowed, whereby functional OCT image data can be acquired in the scanning region” [0109]. Since the control unit 70 scans according to the main scanning direction and each scanning interval can be narrowed so as to acquire functional OCT image data in the scan region, under broadest reasonable interpretation, the calculation unit (i.e. the control unit) can take the lengths of time intervals of the two or more sets into account when carrying out its functions (i.e. scanning and statistical processing).
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Takeno. Likewise, Takeno teaches “wherein the CPU is further configured to change a calculation method of motion contrast in each set according to a length of the time interval” [0044, 0045, 0094, 0108, and 0109].
In regard to the CPU being configured to change a calculation method of motion contrast, Takeno discloses “The optical coherence tomography device 1 may be configured to calculate motion contrast of a sample by two or more methods from at least two temporally different detection signals at 
In regard to a length of the time interval, Takeno discloses “As scanning conditions in raster scanning, for example, a line width (the distance between a start point and an end point) in each of a main scanning direction and a sub scanning direction, a scanning speed, the interval between the scanning lines, the number of scanning lines, and the like are set in advance” [0108]. Since the interval between scan lines can be set in advance, under broadest reasonable interpretation, the lengths of time intervals of the two or more sets can be set and since these lengths of time intervals are known, these values can be used when calculating motion contrast. Furthermore, Takeno discloses “In more detail, the control unit 70 scans measurement light in the main scanning direction in a scanning line (first line) set as a start position to functional OCT image data along the main scanning direction. […] Each scanning interval with respect to the sub scanning direction is narrowed, whereby functional OCT image data can be acquired in the scanning region” [0109]. Since the control unit 70 scans according to the main scanning direction and each scanning interval can be narrowed so as to acquire functional OCT image data in the scan region, under broadest reasonable interpretation, the calculation unit (i.e. the control 
In regard to claim 8, Takeno teaches “An optical coherence tomography (OCT) signal processing device configured to process an OCT signal, comprising:” [Claim 1] “an OCT device for detecting an OCT signal based on reflection light of measurement light applied to a subject and reference light corresponding to the measurement light” and a central processing unit configured to: [Claim 1, 0084, 0094]; “acquire three or more OCT signals, each of the three or more OCT signals being temporally different from each other with respect to the same position on a subject from the OCT device” [0100, 0044]; and “a calculation unit for calculating motion contrast based on a plurality of OCT signals, wherein the calculation unit selects two or more sets of OCT signals having different time interval between the OCT signals among sets obtained by extracting a plurality of OCT signals out of the three or more OCT signals, and calculates motion contrast for each of the selected two or more sets” [0044, Claim 1, 0118, Claim 3]. 
In regard to an optical coherence tomography OCT signal processing device configured to process an OCT signal, Takeno discloses “An optical coherence tomography device comprising: an OCT optical system configured to detect measurement light irradiated onto a specimen and a reference light and output OCT signal based on the measurement light and the reference light; and an analysis processing unit configured to process the OCT signal and generate motion contrast data of the specimen […]” [Claim 1]. Since the optical coherence tomography device includes an analysis processing unit that is configured to process the OCT signal, under broadest reasonable interpretation, this optical coherence tomography device constitutes an OCT signal processing device that processes an OCT signal.
In regard to the CPU, Takeno discloses “The control unit 70 includes a CPU (processor), a RAM, a ROM, and the like. The CPU of the control unit 70 performs control of the entire device (OCT device 1, 
In regard to an OCT device that detects an OCT signal based on reflection light of measurement light applied to a subject and reference light corresponding to the measurement light, Takeno discloses “OCT optical system configured to detect measurement light irradiated onto a specimen and a reference light and output OCT signal based on the measurement light and the reference light” [Claim 1]. Since the OCT optical system can detect measurement light irradiated onto the specimen, under broadest reasonable interpretation, the OCT optical system constitutes an OCT device that is capable of detecting an OCT signal based on reflection light of a measurement light applied to a subject. Furthermore, in regard to the reference light corresponding to the measurement light, Takeno discloses “The reference optical system 110 generates reference light which is synthesized with reflected light acquired by reflection of the measurement light on the fundus oculi Ef” [0084]. Therefore, the reference light corresponds to the measurement light which is emitted to the fundus oculi Ef.
In regard to an the CPU being configured to acquire three or more OCT signals, each of the three or more OCT signals being temporally different from each other with respect to the same position on a subject, Takeno discloses “The control unit 70 acquires interference signals of at least two temporally different frames at the same position” [0100] and “The optical coherence tomography device 1 may be configured to calculate motion contrast of a sample by two or more methods from at least two temporally different detection signals at the same position as a functional OCT image” [0044]. Since the control unit can acquire interference signal of at least two temporally different frames at the same position and the OCT device 1 can calculate motion contrast between at least two temporally different detection signals, under broadest reasonable interpretation, the control unit constitutes an acquisition unit that is capable of acquiring three or more OCT signals being temporally different from each other with respect to the same position on a subject.  

In regard to the CPU being configured to select two or more sets of OCT signals having different time intervals between the OCT signals among sets obtained by extracting a plurality of OCT signals out of the three or more OCT signals, Takeno discloses “wherein the second image data generation unit processes the multiple OCT signals which is a plurality of OCT signals output from the OCT optical system being obtained at a different timing for the same position on the specimen and generates, as the second image data, image data representing difference between a first vector based on phase information and the amplitude information of a first OCT signal selected from the multiple OCT signals and a second vector based on phase information and the amplitude information of a second OCT signal selected from 
In regard to CPU being configured to calculate motion contrast for each of the selected two or more sets, Takeno discloses “wherein the analysis processing unit generates the motion contrast data based on the phase difference information in the first image data generated by the first image data generation unit and the amplitude information in the second image data generated by the second image data generation unit” [Claim 1]. Since the analysis processing unit can generate the motion contrast data based on the image data from the first and second image data generation units, under broadest reasonable interpretation, the analysis processing unit constitutes a calculation unit that is capable of calculating motion contrast for each of the selected two or more sets.
Takeno does not teach wherein the two or more sets of OCT signals having different time internals “include a temporally separated set of extracted OCT signals which are not temporally adjacent”.
Schomacker teaches “a temporally separated set of […] signals which are not temporally adjacent” [0469, 0468].
In regard to the two or more sets of OCT signals having different time intervals including a temporally separated set of extracted OCT signals which are not temporally adjacent, Schomacker discloses “In certain embodiments, the method of validation takes into account the fact that features of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the OCT signal processing device of Takeno such that the two or more sets of OCT signals having different time intervals include a temporally separated set of extracted OCT signals which are not temporally adjacent as disclosed in Schomacker in order to compare temporally separate image frames to each other. When only temporally adjacent sets of OCT signals are converted into images and the motion contrast is calculated for those temporally adjacent sets of OCT signals, the changes that occur in the tissue over time may not be taken into account. By comparing OCT images acquired at non-consecutive (i.e. temporally separate) time periods, the user can more easily identify 
In regard to claim 9, Takeno teaches “A non-transitory computer readable recording medium storing an optical coherence tomography (OCT) signal processing program configured to be executed in an OCT signal processing device that processes an OCT signal, the program is being configured to be a processor of the OCT signal processing device and cause the OCT signal processing device to perform:” [0095, 0069, Claim 14]; “an acquisition step of acquiring three or more OCT signals, each of the three or more OCT signals being temporally different from each other with respect to the same position on a subject, from an OCT device that detects9PRELIMINARY AMENDMENTAttorney Docket No.: Q240852 Appln. No.: 16/068,452an OCT signal based on reflection light of measurement light applied to a subject and reference light corresponding to the measurement light” [Claim 15, Claim 1, 0084]; and “a calculation step of selecting two or more sets of OCT signals having different time intervals between OCT signals among sets obtained by extracting a plurality of OCT signals out of the three or more OCT signals, and calculating motion contrast for each of the selected two or more sets respectively” [Claim 3, Claim 15].
In regard to a non-transitory computer readable recording medium, Takeno discloses “A nonvolatile memory (storage unit) 72, a user interface (operation unit) 76, and a display unit (monitor) 75, and the like are electrically connected to the control unit 70. The nonvolatile memory (memory) 72 is a non-transitory storage medium which can hold the stored contents even if power supply is shut off” [0095]. Therefore, the nonvolatile memory constitutes a non-transitory computer readable recording medium. 
In regard to the non-transitory computer readable recording medium storing an OCT signal processing program executed in an OCT signal processing device that processes an OCT signal, Takeno discloses “The nonvolatile memory (memory) 72 is a non-transitory storage medium which can hold the 
In regard to a processor executing the program of the OCT signal processing device, Takeno discloses “an analysis processing unit configured to process the OCT signal and generate functional OCT data of the specimen” [Claim 14]. The analysis processing unit constitutes a processor that is capable of causing the OCT signal processing device to perform the claimed functions.  
In regard to an acquisition step of acquiring three or more OCT signals, each of the three or more OCT signals being temporally different from each other with respect to the same position on a subject, Takeno discloses “processing multiple OCT signals which is a plurality of OCT signals output from the OCT optical system being obtained at a different timing for the same position on the specimen and to generate first image data representing phase difference information of the multiple OCT signals” [Claim 15]. In order to process multiple OCT signals, the acquisition step had to have acquired three or more OCT signals. Furthermore, since the plurality of OCT signals are obtained at a different timing for 
In regard to an OCT device that detects an OCT signal based on reflection light of measurement light applied to a subject and reference light corresponding to the measurement light, Takeno discloses “OCT optical system configured to detect measurement light irradiated onto a specimen and a reference light and output OCT signal based on the measurement light and the reference light” [Claim 1]. Since the OCT optical system can detect measurement light irradiated onto the specimen, under broadest reasonable interpretation, the OCT optical system constitutes an OCT device that is capable of detecting an OCT signal based on reflection light of a measurement light applied to a subject. Furthermore, in regard to the reference light corresponding to the measurement light, Takeno discloses “The reference optical system 110 generates reference light which is synthesized with reflected light acquired by reflection of the measurement light on the fundus oculi Ef” [0084]. Therefore, the reference light corresponds to the measurement light which is emitted to the fundus oculi Ef.
In regard to a calculation step of selecting two or more sets of OCT signals having different time interval between the OCT signals among sets obtained by extracting a plurality of OCT signals out of the three or more OCT signals, Takeno discloses “wherein the second image data generation unit processes the multiple OCT signals which is a plurality of OCT signals output from the OCT optical system being obtained at a different timing for the same position on the specimen and generates, as the second image data, image data representing difference between a first vector based on phase information and the amplitude information of a first OCT signal selected from the multiple OCT signals and a second vector based on phase information and the amplitude information of a second OCT signal selected from the multiple OCT signals” [Claim 3]. Therefore, the optical coherence tomography device 1, which contains the calculation unit (i.e. the analysis processing unit containing first and second image data 
In regard to calculating motion contrast for each of the selected two or more sets respectively, Takeno discloses “generating the motion contrast data based on the phase difference information in the first image data and the amplitude information in the second image data” [Claim 15]. Since the method involves generating motion contrast data, under broadest reasonable interpretation the method is capable of calculating motion contrast for each of the selected two or more sets of OCT signals.
Takeno does not teach “wherein the two or more set of OCT signals having different time intervals include a temporally separated set of extracted OCT signals which are not temporally adjacent”.
Schomacker teaches “a temporally separated set of […] signals which are not temporally adjacent” [0469, 0468].
In regard to the two or more sets of OCT signals having different time intervals including a temporally separated set of extracted OCT signals which are not temporally adjacent, Schomacker discloses “In certain embodiments, the method of validation takes into account the fact that features of a tissue sample may change during the capture of a sequence of images. […] In an alternative embodiment, validation is performed using pairs of nonconsecutive images taken within a relatively short period of time, compared with the time in which the overall sequence of images is obtained. In other embodiments, validation comprises the use of any two images in the sequence of images” [0469]. In this case, in order for validation to be performed using pairs of nonconsecutive images, these 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the OCT signal processing device of Takeno such that the two or more sets of OCT signals having different time intervals include a temporally separated set of extracted OCT signals which are not temporally adjacent as disclosed in Schomacker in order to compare temporally separate image frames to each other. When only temporally adjacent sets of OCT signals are converted into images and the motion contrast is calculated for those temporally adjacent sets of OCT signals, the changes that occur in the object over time may not be taken into account. By comparing OCT images acquired at non-consecutive (i.e. temporally separate) time periods, the user can more easily identify changes within the object over the course of the scan. Combining the prior art elements according to known techniques would yield the predictable result of calculating motion contrast between OCT signals which were acquired at temporally separate times.
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Takeno teaches “wherein the CPU is further configured to select the 
In regard to the CPU being further configured to select the sets of OCT signals, Takeno discloses “wherein the second image data generation unit processes the multiple OCT signals which is a plurality of OCT signals output from the OCT optical system being obtained at a different timing for the same position on the specimen and generates, as the second image data, image data representing difference between a first vector based on phase information and the amplitude information of a first OCT signal selected from the multiple OCT signals and a second vector based on phase information and the amplitude information of a second OCT signal selected from the multiple OCT signals” [Claim 3]. Therefore, the optical coherence tomography device 1, which contains the CPU that controls the analysis processing unit containing first and second image data generation units, and can obtain multiple OCT signals that have different time intervals. Since the second image generation unit processes multiple OCT signals and the first OCT signal can be selected from the multiple OCT signals and the second OCT signal can be selected from the multiple OCT signals, under broadest reasonable interpretation the CPU can select two or more sets of OCT signals having different time intervals between the OCT signals obtained by extracting a plurality of signals out of the three or more OCT signals. 
In regard to the number of the sets being equal to or greater than a number of acquiring the OCT signals, Takeno discloses “Accordingly, the control unit 70 can acquire interference signals of two temporally different frames at the same position. In this example, scanning at the same position is repeated eight times, and interference signals of eight temporally different continuous frames are acquired” [0101]. In this case, each of the eight temporally different frames are associated with a set of OCT signals, therefore under broadest reasonable interpretation, the number of sets (i.e. image frames) can be equal to a number of acquired OCT signals. 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Takeno teaches “wherein the CPU is further configured to select a set of OCT signals” [Claim 3].
In regard to the CPU being further configured to select the sets of OCT signals, Takeno discloses “wherein the second image data generation unit processes the multiple OCT signals which is a plurality of OCT signals output from the OCT optical system being obtained at a different timing for the same position on the specimen and generates, as the second image data, image data representing difference between a first vector based on phase information and the amplitude information of a first OCT signal selected from the multiple OCT signals and a second vector based on phase information and the amplitude information of a second OCT signal selected from the multiple OCT signals” [Claim 3]. Therefore, the optical coherence tomography device 1, which contains the CPU that controls the analysis processing unit containing first and second image data generation units, can obtain multiple OCT signals that have different time intervals. Since the second image generation unit processes multiple OCT signals and the first OCT signal can be selected from the multiple OCT signal and the second OCT signal can be selected from the multiple OCT signals, under broadest reasonable interpretation the CPU can select two or more sets of OCT signals having different time intervals between the OCT signals obtained by extracting a plurality of signals out of the three or more OCT signals. 
Takeno does not teach “having a time interval other than a shortest time interval”.
Schomacker teaches “having a time interval other than a shortest time interval” [0469].
In regard the CPU selecting a set of OCT signals having a time interval other than a shortest time interval, Schomacker discloses “In one embodiment, validation of a misalignment correction determination is performed using a pair of consecutive images […] In an alternative embodiment, validation is performed using pairs of non-consecutive images taken within a relatively short period of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the OCT signal processing device of Takeno so as to include a time interval other than a shortest time interval as disclosed in Schomacker in order to select sets of OCT signals that have different time intervals. When only temporally adjacent sets of OCT signals are converted into images and the motion contrast is calculated for those temporally adjacent sets of OCT signals, the changes that occur in the object over time may not be taken into account. By comparing OCT images acquired at non-consecutive (i.e. temporally separate) time intervals, the user can more easily identify changes within the object over the course of the scan. Combining the prior art elements according to known techniques would yield the predictable result of selecting nonconsecutive (i.e. temporally separate) sets of OCT signals with longer time intervals in order to make a comparison between image frames acquired at different time periods during a scan. 
Response to Arguments
Applicant’s arguments, see Remarks page 10, filed on 02/22/2021, with respect to the objections to the specification have been fully considered and are persuasive. The objections to the specification in the non-final office action of 10/22/2020 have been withdrawn. 

Applicant’s arguments, see Remarks page 10, filed on 02/22/2021, with respect to the interpretation of the claims under 35 U.S.C. 112(f) have been fully considered and are persuasive given the amendments to the claims. The examiner maintains interpretation of the non-transitory computer readable recording medium. Furthermore, the examiner acknowledges that the applicant has amended claim 1 to include a central processing unit (CPU). Although, the recitation of the “unit” invokes 35 U.S.C. 112(f), the examiner recognizes that a CPU has a known structure and is described in the specification when it states “The control unit 70 is realized by, for example, a general CPU (Central Processing unit 71, a ROM 72, a RAM 73, and the like” [0021] and “A processor (for example CPU 71) of the OCT signal processing device may execute an OCT signal processing program stored in a storage unit (for example, a storage unit 74)” [0019]. Therefore, the examiner is not interpreting claim 1, under 35 U.S.C. 112(f). The interpretation of claims 1-8 under 35 U.S.C. 112(f) in the non-final office action of 10/22/2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 11, filed on 02/22/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive given the amendments to these claims. The rejections of claims 1-8 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) in the non-final office action of 10/22/2020 have been withdrawn. 
Applicant’s arguments, see Remarks page 11-13, filed on 02/22/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 102 have been fully considered and are persuasive given the amendments to these claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Schomacker et al. US 20040010375 A1 “Schomacker” as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al. US 8848199 B2.
This prior art reference is pertinent to the applicant’s disclosure because it involves a method that “can employ light from a source using the measurement of projections of refractive index in multiple directions” [Column 1, Lines 59-61].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793        

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793